Citation Nr: 1456340	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1951 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2014, the Board reopened the previously denied claim of entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the case for additional development.  The case has now been returned to the Board for further appellate review.  

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  A review of the Virtual VA folder reveals VA outpatient treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri from July 2007 to March 2012.  Any further consideration of these appeals should include review of the Virtual VA folder.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus are not casually or etiologically due to in-service military noise exposure, and hearing loss did not manifest within one year of the Veteran's discharge from service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in January 2013.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a medical examination in July 2007 and February 2014 to obtain an opinion as to whether his claimed hearing loss and tinnitus were the result of military acoustic trauma.  A June 2014 addendum opinion was also obtained.  The opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum reports are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included attempting to obtain the outstanding VA treatment records, and obtaining a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22 .  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions from active service.

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  The Veteran's entrance and separation examinations both revealed normal whisper tests results.

 A review of the Veteran's private and VA outpatient treatment records shows that the Veteran first began to complain of bilateral hearing loss in 1999 and tinnitus in 2007.  In a March 2007 treatment record from the Kansas City VA Medical Center (VAMC), the Veteran reported that he has a history of hearing loss and tinnitus dating back "many years."  The Veteran felt that his condition dates back to his days in the Navy when he worked the flight line without hearing protection for two years.  

In May 2007, the Veteran submitted a private treatment record from Dr. M.M. dated October 1999 where the Veteran complained of decreased hearing but denied any tinnitus or vertigo.  Dr. M.M. noted that the Veteran has a history of noise exposure having to work with sheet metal for many years.  A physical examination of the ears revealed no evidence of inflammation or cerumen impact.  The tympanic membranes had good light reflect and no evidence of infection or fluid.  Dr. M.M. diagnosed the Veteran with noise-induced hearing loss.  

The Veteran was provided a VA examination in July 2007 to determine the nature and etiology of his hearing loss and tinnitus.  The Veteran reported military noise exposure to aircraft engine noise and denied post-service noise exposure, although the examiner noted that the Veteran worked for an aircraft repair company for 38 years.  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
70
65
70
LEFT
10
20
55
75
90

The Veteran had speech recognition of 74 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but determined that it is less likely than not that the Veteran's current hearing loss and tinnitus are caused by or a result of acoustic trauma during military service.  The examiner also reported that the Veteran stated that his tinnitus began during military service but was vague about specific time onset or acoustic trauma event that triggered tinnitus.  By way of rationale, the examiner explained that although acoustic trauma is conceded, the audiometric configuration is not consistent with noise induced hearing loss.  The examiner noted that there is ear asymmetry which is not typical of noise exposure.  The examiner also reviewed the in-service whisper test which did not rule out hearing loss, and the 1999 audiogram which showed that the Veteran's hearing loss has become worse although the Veteran denied noise exposure.  The examiner concluded that the Veteran has a progressive hearing loss of unknown etiology.  The examiner also noted that it has been 50 years since the Veteran separated from service and aging effects are also present.  

In August 2007, the Veteran submitted a private treatment record from Dr. K.R. dated May 2004 where the Veteran was treated for sudden hearing loss that occurred on May 2, 2004 when he was at a firing range and someone close to him had fired a glock, 9 mm pistol.  The Veteran reported that his right ear "fluttered" and that he suffered hearing loss since that time which is unchanged.  The examiner found no presence of tinnitus.  The Veteran denied having tinnitus.  The Veteran also reported that he had a history of bilateral hearing loss in the last 5 or 10 years.  The physician noted that he has a history of noise exposure in the past from working in manufacturing aircraft engines.  The physician also noted that the left ear does not seem to be affected.  The physician concluded that the Veteran has "acute and sudden" noise induced hearing loss and chronic regressive hearing loss.  The physician explained that there is no specific treatment for his sudden hearing loss and advised him to wear hearing protection whenever he is around loud noise.  A June 2004 follow-up audiogram revealed bilateral neurosensory hearing lost that is "pretty much symmetrical."  The physician noted a significant abnormality in reflex decay of the left ear but not the right ear.  The Veteran reported that his hearing has improved since the last visit.  Similarly, a December 2004 follow-up treatment record revealed no significant difference from the audiogram done in June 2004 and continued the diagnosis of neurosensory bilateral hearing loss.  

In August 2012, the Veteran submitted a private medical opinion from a private audiologist, J.D., who diagnosed the Veteran with mild to severe sensorineural hearing loss.  The opinion reflected the Veteran's report of noise exposure in service.  The audiologist also reported that the Veteran first noticed having trouble hearing when he was going to school after separating from the military.  In contrast, the audiologist reported that the Veteran wore hearing protection when he worked in sheet metal for 30 years after service, and that he also wore ear protection during the firing range incident.  The audiologist opined that it is more likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure and that it may have worsened as a civilian.  In December 2013, the Veteran submitted a second private opinion from the audiologist who continued to opine that his hearing loss and tinnitus conditions are more likely than not related to his military noise exposure and that they may have worsened as a civilian.  The audiologist maintained that the opinion was based on case history, VA conceding noise exposure, notched configuration of hearing loss, and onset of tinnitus.   

Another VA examination was conducted in February 2014 regarding the Veteran's claim for service connection.  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
70
65
75
LEFT
15
50
75
80
90

The Veteran's speech recognition was 64 percent for both ears.  The examiner assigned a diagnosis of bilateral sensorineural hearing loss and tinnitus.  The examiner found that it is not at least as likely as not that the Veteran's bilateral hearing loss is related to service.  In her rationale, the examiner stated that the Veteran reported noise exposure in service, but the entrance and separation whisper test cannot confirm or deny hearing loss as it does not provide specific information.  Subsequent to service, the Veteran worked in manufacturing.  The examiner referenced the 2004 treatment record for sudden hearing loss due to a gun being fired nearby, and the Veteran's report of some history of hearing loss "in the last five or ten years."  The examiner pointed out ten years prior to 2004 indicated that he noticed hearing loss roughly 37 years after service, and that the hearing loss configuration found on today's audiometric evaluation is not consistent with acoustic trauma.  With regards to the Veteran's tinnitus, the examiner also found that the condition is less likely than not caused by or the result of military noise exposure.  The examiner pointed out that tinnitus was denied during a 2004 ear, nose, and throat (ENT) appointment, and the Veteran did not time lock the onset of tinnitus to his military service and there is no mention of tinnitus in his service medical records.  

In May 2014, the Board remanded the claim for additional records and to obtain a VA addendum report to clarify the conflicting assessment of audiograms and statements regarding onset of symptoms.  

In June 2014, a VA addendum report was obtained to clarify the conflicting medical opinions and provide an opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran was not interviewed or examined, but the examiner reviewed the record and clarified the statements made at the February 2014 examination.  The audiologist reiterated that the entrance and separation whisper test cannot provide frequency specific information to determine hearing loss, and thus, the examiner must rely on case history and all audiograms of record.  The examiner noted that the earliest audiogram of record was dated October 1999 by Dr. D.M. that showed normal sloping to severe sensorineural hearing loss bilaterally, with no signs of recovery at 8000 hertz.  The examiner noted that the sensory cells in the basal portion of the cochlea concerned with reception of sound at 3000 Hertz through 6000 Hertz are most vulnerable to damage from noise than locations within the cochlea tuned to lower or higher frequencies.  Thus, audiological configurations consistent with noise exposure are typically "notched" which did not appear to be the result of the October 1999 evaluation.  The examiner also noted that the Veteran reported experiencing hearing loss for the past ten to fifteen years, which is 27 years after military service.  In reference to the 2004 treatment record from Dr. F.B. for sudden hearing loss that occurred at the firing range, the examiner pointed out that the Veteran reported hearing loss in the last five to ten years.  Dr. F.B. also reported that the Veteran has a history of noise exposure working in manufacturing although the Veteran reported wearing hearing protection at work.  The examiner pointed out that audiological configuration in 2004 did not exhibit recovery at 8000 Hertz.  With reference to the private medical opinions in July 2012 and November 2013, the examiner opined that it appears that a notch was not present, as hearing loss did not recover in the right ear and the 8000 Hertz threshold improved by 5 dB in the left ear which was not significant.  In the November 2013 audiogram, the 8000 Hertz thresholds were poorer than lower adjacent thresholds indicating the absence of a notch.  Thus, the examiner opined that the hearing loss found in the February 2014 audiogram is not consistent with acoustic trauma and it is less likely as not that hearing loss and tinnitus are due to acoustic trauma during military service.

As for whether the Veteran's hearing loss and tinnitus disabilities are etiologically related to in-service noise exposure, the record contains favorable and unfavorable medical opinion evidence.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus are less likely as not caused by acoustic trauma he had in service.  The opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  Both examination reports and addendum opinion also specifically noted that the Veteran's earliest report of hearing loss was still decades after service, and explained that the Veteran's audiological configurations were not consistent with hearing loss from noise exposure or presence of a notch.  The opinions are based on sound medical principles.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  For these reasons, the Board assigns great probative weight to the VA opinions.  

In contrast, the Board is not persuaded by the private opinion because while the audiologist included the reference that a notched configuration of hearing loss was present as part of the basis for her opinion, the presence of such configuration is clearly not the case as explained in detail by the February 2014/June 2014 VA audiologist.  The Board is also not persuaded by the private opinion because the opinion relies on reports of onset of hearing loss and tinnitus by the Veteran that the Board cannot find credible.  The Board notes that the contrary opinion of record from the private audiologist is based on the Veteran's report of having "temporary threshold shifts and intermittent tinnitus following exposure to these engines" in service.  The examiner also relied on the Veteran's report of trouble hearing when he was going to school after separation from service.  The Veteran's reports to the private audiologist are inconsistent with previous examination reports where he reported experiencing hearing loss dating back to 1984.  Also, the October 1999 examination shows the Veteran's first instinct was to associate his hearing difficulties to his post-service noise exposure, working with sheet metal.  This is inconsistent with the current report that hearing loss had been present in service and continued ever since service.  The Veteran also denied the presence of tinnitus at that time.  The Veteran also denied the presence of tinnitus at the May 2014 hearing examination.  This is inconsistent with the Veteran's current report that he had tinnitus in service and ever since service.  Due to the inconsistencies, the Board cannot find as credible the Veteran's current assertions that his hearing loss and tinnitus were present in service and had been present ever since service.   

The Board finds the February 2014 VA examination report and June 2014 addendum report to be persuasive.  In the reports, the examiner explained that based on the audiometric testing results, the Veteran's audiological evaluations do not present a notch consistent with noise exposure hearing loss, so the Veteran's hearing condition was not likely related to service.  The VA examiner fully reviewed the claims file and was aware of the dates and extent of the Veteran's service.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA examination and addendum report contain an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's bilateral hearing loss and tinnitus are not related to service.  Therefore, it is entitled to great probative weight, and outweighs the private opinion for the reasons detailed above.  

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and tinnitus, and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  Determining the precise etiology of the Veteran's hearing loss and tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss and tinnitus, including differences in causation for sensorineural hearing loss and conductive hearing loss.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the February 2014 opinion and June 2014 addendum report.  

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


